DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The applicant’s amended drawings submitted 2/18/22 are acknowledged as overcoming previous objections. 
Claim Rejections - 35 USC § 112
Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim reads, “different subset of sensors,” which fails to clearly distinguish between the subsets of sensors claimed; specifically, the claim states “different subsets of sensors from the plurality of sensors,” but it is not clear what this constitutes in the context of the claim; presently, this is taught by two distinct groupings of sensors in Park. Furthers see MPEP 2173.05(a), which states, “claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.” Correction is required for clarity.
                                                   Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not fully persuasive as overcoming the cited art. The applicant argues that amended claims 30 and 43 are not obvious over Sterling in view of Park because Sterling does not disclose a mobile device running a plurality of applications and Park does not disclose selection of a health data subset in response to communication with a mobile device. 
Regarding a mobile device, Park discloses a mobile device, disclosing wherein health data is displayed on a screen of the wearable device (Park states a “smartwatch,” (see pg. 27) which is commonly defined as a wearable mobile device with a touchscreen display), and wherein the information is displayed in a format based on an application type, for the application on the mobile device (“the display device may provide a presentation of, for example, a GUI, application software data, and multimedia presentations,” see pg. 28).  It would be obvious to one of ordinary skill in the art to combine the device of Sterling with the wearable mobile device taught by Park, as sensor-wearable integration permits responsive, discreet and real-time monitoring of clinical data.
Regarding selection of health data in response to communication, Park further discloses the optional addition of, “alternative data channels by the accelerometer…[or] pulse oximeter,” and further states that, “the PPG [sensor] can be combined with multiple PPG/BioZ [sensors].”(see pg. 25). That is, Park is grouping data channels (sensors) into subsets based on the desired clinical reading: for example, in order to assess whether “the patient may collapse due to [arrhythmic] syncope,” (pg. 25) the system of Park uses a sensor subset comprising the accelerometer and ECG. Similarly, in order to assess “reliability of R-peak detection confidence level,” (pg. 25) the system of Park uses a sensor subset comprising one of more PPG and BioZ sensors. Thus, the system of Park teaches using different sensor subsets in response to communication with a mobile device; further to clarify, the two subsets differ from each other – one comprising accelerometer and ECG, and another comprising PPG and BioZ sensor, each a distinct grouping of sensors and sensor data (the figure below illustrates the two subsets of sensors taught by Park). 

    PNG
    media_image1.png
    203
    293
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-35, 37, 39 and 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090062670 A1 to Sterling et al, henceforth Sterling, and further in view of KR 20170075012 A to Park et al, henceforth Park.
Regarding claim 30, Sterling teaches a diagnostic patch (10), Figs. 1 and 5[0056]) comprising: a plurality of sensors (( 20) Fig. 1 [0060; 0063]), each sensor configured to collect different health related data from a subject to which the patch is attached ([0061-0064); and a communication interface (optical indicator 48, Fig. 5, “The diagnostic patch system 10 may further comprise an optical indicator 48 for indicating status of the sensors' contact to the skin surface” [0064]) configured to wirelessly communicate with analyzer (90). Analyzer (90) (see Fig. 8) is a computer and computers are considered mobile devices. Sterling discloses circuit board (40) controls and circuitry (41) control the behavior of the sensors. Since the patch can carry various sensors thereon, certainly the behavior of the various sensors of each must be controlled. Each sensor is broadly a subset of the other.  However, Sterling does not clearly state wherein mobile device analyzer (90)  is capable of running a plurality of applications, wherein each application of the plurality is configured to utilize data from different subsets of sensors from the plurality of sensors, to provide different monitoring activities for the subject.  However, Park’s publication directed to a monitoring, detecting and recoding physiological data via a wearable system. Park discloses a plurality of applications, stating an “application tool… [in conjunction with] a database 14060 that stores data parameter thresholds for analyzing feature data” (pg. 28) and a plurality of other applications including “subroutines and program code segments” (pg. 28). Park further emphasizes that this system of sensors and applications is modular, and that they can be used “independently of each other, or combined in various ways,” (pg. 29).
Park additionally discloses different groupings, or subsets, of several data channels (pg. 25). A data channel is defined in Merriam Webster’s Dictionary as “an information route and associated circuitry,” in this case, the data channel refers to the data generated by one sensor. Park specifically discloses that, “collection[s] of other channels of data may help augment [data from] ECG [sensors]” (see pg. 25). Park further discloses the optional addition of, “alternative data channels by the accelerometer…[or] pulse oximeter,” and further states that, “the PPG [sensor] can be combined with multiple PPG/BioZ [sensors].”(see pg. 25). ; to clarify, the two subsets differ from each other – one comprising accelerometer and ECG, and another comprising PPG and BioZ sensor, each a distinct grouping of sensors and sensor data (see the image above, in Response to Arguments, demonstrating these groupings). That is, Park is grouping two different data channels (sensors) into subsets based on the desired clinical reading: for example, in order to assess whether “the patient may collapse due to [arrhythmic] syncope,” (pg. 25) the system of Park uses a sensor subset comprising the accelerometer and ECG. Similarly, in order to assess “reliability of R-peak detection confidence level,” (pg. 25) the system of Park uses a sensor subset comprising one of more PPG and BioZ sensors. Thus, the system of Park teaches using different sensor subsets in order to provide different monitoring activities for the subject.
 It would be obvious to one of ordinary skill in the art at the time of filing to combine the device of Sterling with the plurality of applications and sensor subset selection as taught by Park, as this  would allow efficient data processing as well as the targeted, efficient use of sensors (i.e. grouping into a specific sensor subset, for example ECG and accelerometer) in order to monitor a particular clinical event (i.e. arrhythmic syncope) on an as-needed basis. 
Regarding one or more processors configured to select a subset of the collected health related data from the different subsets of sensors in response to a communication with the mobile device, wherein the communication interface is configured to transmit to the mobile device the subset of the collected health related data selected by the one or more processors, Park further discloses the optional addition of, “alternative data channels by the accelerometer…[or] pulse oximeter,” and further states that, “the PPG [sensor] can be combined with multiple PPG/BioZ [sensors].”(see pg. 25). That is, Park is grouping data channels (sensors) into subsets based on the desired clinical reading: for example, in order to assess whether “the patient may collapse due to [arrhythmic] syncope,” (pg. 25) the system of Park uses a sensor subset comprising the accelerometer and ECG. Similarly, in order to assess “reliability of R-peak detection confidence level,” (pg. 25) the system of Park uses a sensor subset comprising one of more PPG and BioZ sensors. Thus, it would be obvious to one of ordinary skill in the art to integrate the different sensor subsets in response to communication with a mobile device into the system of Sterling such that patient monitoring is precise, effective, and adaptive to patient needs. 

Regarding claim 31, Sterling teaches the patch (10) include two or more sensors selected from the recited group (see paragraphs [0024, 0025]).  

Regarding claim 32, Sterling teaches wherein the patch comprises at least one disposable portion and at least one reusable portion ([0028]).  

Regarding claim 33, Sterling teaches “the “diagnostic patch system may be disposable. Alternatively, some of the components may be reusable” [0028]).  Sterling does not explicitly state that the body layer is disposable; however, it would be obvious to one of ordinary skill in the art to dispose of  the layer in contact with the patient’s skin since this would improve sterility standards for patient reuse.

Regarding claim 35, Sterling teaches wherein the reusable portion ([0028]) comprises one or more electronic modules (circuitry board 40 [0065]), wherein the communication interface is provided on the one or more electronic modules (transceiver 42, [0065]).  

Regarding claim 37, Sterling teaches wherein the communication interface comprises one or more radio transmitters or receivers (transceiver 42, [0065]).  

Regarding claim 39, Sterling states a sensor device but does not state a smartphone. However, Park states wherein the mobile device is a smartphone (“In some embodiments, the computing system 13000 may include one or more computing devices such as a server, a laptop computer, a mobile device (e.g., a smart phone, a smartwatch…)” see pg. 27 of attached machine translation). It would be obvious to one of ordinary skill in the art to combine the device of Sterling with the mobile device as stated by Park, as this would allow easy access to an interface for data viewing and consolidation, as well as higher processing power for data analysis.

Regarding claim 40, Sterling teaches wherein the plurality of applications comprise two or more use cases selected from the group consisting of: cardiac care ([0055]), sleep apnea ([0055]), athlete fitness, infant monitoring, senior living, pet monitoring, gait analysis, mental stress, emotional states, or fall detection.  

Regarding claim 41, Sterling teaches wherein the patch is configured to be positioned on the subject's torso to collect the health related data (see Fig. 4, which shows the patch placement upon the torso).  

Regarding claim 42, Sterling teaches a plurality of sensors (Abstract; [0020]), but does not explicitly state a plurality of applications which rely on sensors independent of each other. However, Park teaches wherein the plurality of applications are capable of providing analytics for a plurality of use cases by relying on data from the plurality of sensors of the patch alone without requiring additional data from any other sensors. For example, Park discloses an “application tool…[in conjunction with] a database 14060 that stores data parameter thresholds for analyzing feature data” (pg. 28) and a plurality of other applications including “subroutines and program code segments” (pg. 28). Park further emphasizes that this system of sensors and applications is modular, and that they can be used “independently of each other, or combined in various ways,” (pg. 29). It would be obvious to one of ordinary skill in the art to combine the plurality of sensors as taught by Sterling with the plurality of applications and sensors which can be used independently or combined according to need as taught by Park, as this would enable more efficient transmission and processing of data. 

Regarding claim 43, Sterling teaches a method of monitoring health related conditions of a subject, the method comprising:(a) receiving data from the patch of claim 30, wherein the patch is attached to the subject (“The electrode patch also contains a transmitter/receiver used to facilitate the transfer of data to an external receiver” ([0050])); (b) analyzing the data (“an analyzer/computer with interpretation software that receives the data” [0051]), utilizing the data from a first subset of sensors of the plurality of sensors; and (c) wirelessly transmitting information (“transceiver 42 may be connected with the analyzer 90 through a wired communication or a wireless communication” [0065]) to be displayed on a wearable device worn by the subject.  Sterling does not explicitly state the running of at least one other application that utilizes data from a second sensor subset different from first sensor subsets; however, Park states a mobile device (see pg. 27),  and also states, “Sensor 5002 can continue to sense the data channel over which heart beat locations can be acquired. Possible data sources include a PPG (optionally including multiple channels to increase accuracy), bio-impedance and ECG that are not fully implemented due to insufficient signal quality compared to the [other] sensors,” (see pg. 26); that is, Park states that it is possible to choose different sensors (i.e. PPG or ECG) and different channels of those sensors based on some criterion (i.e. insufficient signal quality). It would have been obvious to one of ordinary skill in the art to combine the device of Sterling with the mobile device and sensor subset discrimination as stated by Park, as this would allow easy access to an interface for data viewing and higher processing power for data analysis, as well as smart, targeted sensing, i.e. in response to abnormal clinical readings.  
Regarding receiving the transmitted subset of the collected health related data, while this may not be disclosed by Sterling, Park further discloses the optional addition of, “alternative data channels by the accelerometer…[or] pulse oximeter,” and further states that, “the PPG [sensor] can be combined with multiple PPG/BioZ [sensors].”(see pg. 25). That is, Park is grouping data channels (sensors) into subsets based on the desired clinical reading: for example, in order to assess whether “the patient may collapse due to [arrhythmic] syncope,” (pg. 25) the system of Park uses a sensor subset comprising the accelerometer and ECG. Similarly, in order to assess “reliability of R-peak detection confidence level,” (pg. 25) the system of Park uses a sensor subset comprising one of more PPG and BioZ sensors. Thus, it would be obvious to one of ordinary skill in the art to integrate the receiving of transmitted data as disclosed by Park into the system of Sterling such that patient monitoring is made more precise, effective, and adaptive to patient needs. 

Regarding claim 44, Sterling states a device but does not state a watch; however, Park teaches wherein the wearable device is a watch configured to be worn on a wrist of the subject (“smartwatch,” see pg. 27).  It would be obvious to one of ordinary skill in the art to connect the device of Sterling with the watch taught by Park, as sensor-wearable integration permits responsive, discreet and real-time monitoring of clinical data.

Regarding claim 45, Sterling states a device and screen but does not explicitly state a screen of the wearable device. However, Park teaches wherein the information is displayed on a screen of the wearable device (Park states a “smartwatch,” (see pg. 27) which is commonly defined as a wearable mobile device with a touchscreen display), and wherein the information is displayed in a format based on an application type, for the application on the mobile device (“the display device may provide a presentation of, for example, a GUI, application software data, and multimedia presentations,” see pg. 28).  It would be obvious to one of ordinary skill in the art to combine the device of Sterling with the watch taught by Park, as sensor-wearable integration permits responsive, discreet and real-time monitoring of clinical data.

Regarding claim 46, Sterling states data but does not state formatted data delivery. However, Park teaches wherein the format includes one or more of the following: time chart, evaluation, and statements (“Reports may be delivered in a variety of ways. (EMR / EHR) systems that integrate and interoperate with multiple provider systems, for example via smartphones, tablets or PC applications, via e-mail, SMS, applications,” see last paragraph of pg. 26 and first paragraph of pg. 27).  It would be obvious to one of ordinary skill in the art at the time of filing to combine the data transmission of Sterling with the formatting as taught by Park, as this would allow the easy comprehension of patient data, its visual trends, and data values of note.

Regarding claim 47, Sterling states data transmission but does not state the cloud. However, Park teaches further comprising transmitting health related information to the cloud (“a cloud service or server-based system that exposes an application programming interface (API),” see pg. 19). It would be obvious to one of ordinary skill in the art at the time of filing to combine the data transmission of Sterling with the cloud enablement of Park, as this would permit remote, centralized access and processing of the data.

Regarding claim 48, Sterling states data analysis but does not state machine learning. However, Park teaches wherein the health related information is analyzed with aid of one or more machine learning applications (“a simple machine learning model,” see pg. 23). It would be obvious to one of ordinary skill in the art at the time of filing to combine the data analysis of Sterling with the machine learning of Park, as this would increase the efficiency and precision of the data analysis over time.

Regarding claim 49, Sterling teaches sensors but does not explicitly state sensor selection. However, Park teaches wherein selection of the application automatically results in a selection of one or more sensors from the plurality of sensors to provide the data to be analyzed (“Sensor 5002 can continue to sense the data channel over which heart beat locations can be acquired. Possible data sources include a PPG (optionally including multiple channels to increase accuracy), bio-impedance and ECG that are not fully implemented due to insufficient signal quality compared to the [other] sensors,” see 2nd paragraph of pg. 26). It would be obvious to one of ordinary skill in the art to combine the sensors of Sterling with the sensor selection capability of Park, as this would allow more highly targeted sensing, i.e. in response to data point(s) or events of interest.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sterling in view of Park as applied to claim 33 above, and further in view of US 20170080207 A1 to Perez et al, henceforth Perez.
Regarding claim 34, Sterling teaches wherein the patch comprises one or more electrical contacts ([0024]) configured to convey electrode data (“data storage unit may comprise one or more memory chip” [0025]). Sterling states that “some components [of the patch] may be reusable,” ([0028]) but does not state explicitly that it is the body layer that does so. However, Perez, which teaches a transcutaneous electro-dermal patch (patch device 400, Fig. 4L and 4M) and thus exists in the applicant’s field of endeavor wherein the body layer (electrode assembly 432, Fig. 4L) comprises one or more electrical contacts (electrode assembly 432 “touches the skin surface” ([0560]) configured to convey electrode data to the at least one reusable portion (controller assembly 431, Fig. 4L and 4M, which is, “reusable, detachable from disposable electrode assembly 432, and….remains above the skin surface.” [0560]). It would be obvious to one of ordinary skill in the art to incorporate the teaching of Perez (which clearly delineates an electrode layer as disposable, and a controller layer as reusable), into the patch of Sterling, as a reusable data processing layer would reduce cost of replacement, while the disposable body layer would improve sterility standards.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sterling in view of Park as applied to claim 32 above, and in further view of WO 2017155369 A1 to Kwon et al, henceforth Kwon.
Regarding claim 36, Sterling in view of Park teaches a reusable and disposable portion but does not state a magnet. However, Kwon, which teaches a skin attachment element and thus exists in the applicant’s field of endeavor, teaches wherein the at least one reusable portion connects with the at least one disposable portion with aid of one or more magnets (“Magnets may be disposed in the charging connection part 906 as necessary. In this case, the skin attachment 100 may also include a magnet of opposite polarity in the portion [near] the charging connection 906.” See highlighted portion of page 10-11; also see element 906, Fig. 11 of Kwon) It would be obvious to one of ordinary skill in the art to combine the reusable and disposable portions of Sterling in view of Park with the magnet as taught by Kwon in order to enable the fast and removable attachment and detachment of different components of the patch.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sterling, in view of Park, and in further view of US 20160324442 A1 to Zdeblick, henceforth Zdeblick.
Regarding claim 38, Sterling teaches wherein the communication interface comprises at least one radio transmitter, receiver, or transceiver (transceiver 42, [0065]). Sterling does not state the communication interface comprises a narrowband or ultrawideband transmitter; however, Park states, “the transmission 1010 may utilize short-range RF communication protocols such as…ultrawideband,” (see first paragraph of pg. 24). It would be obvious to one of ordinary skill in the art to combine the communication interface of Sterling with the ultrawideband protocol of Park, as ultrawideband’s high precision and low power make it an optimal choice for sensor data collection. Sterling in view of Park does not state narrowband transmission; however, Zdeblick, which teaches wearable receiver systems and thus exists in the applicant’s field of endeavor, states “narrowband advanced…service systems” ([0186]). It would have been obvious to one of ordinary skill in the art to combine the narrowband transmission of Zdeblick with the device of Sterling in view of Park, as this would expand the compatibility of the sensor to include several kinds of narrowband cellular radiotelephone systems.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on M-F 8:00-5:00 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792